Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “many types of printing materials” is vague and indefinite.
Regarding Claims 8 and 13, the limitation “snugly” is vague and indefinite, as is “such that unwanted movements of the 3D-printing module is restricted.”
Note that the above quoted clause is grammatically incorrect – Applicant is urged to review and revise the claims to be grammatically proper, as the Examiner noticed multiple issues like this.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note that the claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2017/0167659 A1, hereinafter Hwang).
Regarding Claims 9-13, Hwang teaches in Figure 2 a 3D-printing system comprising a casing member with rails 120, a suspension member having linkages 132 that support a 3D printing module having a moving platform 150, wherein brackets at ends 130b engage the module with the suspension system, thereby providing a mixture of shock absorbing material arrangement with passive and active shock absorbing aspects to prevent movement of the module. (The Examiner notes that with so many “or” clauses in Claims 9-13, the claims are read on by relatively simple structures as applied here.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang.
Regarding Claims 1-8, Hwang teaches the claimed features as discussed above (note that Claim 2 is being read as only requiring one feature from the list (the meaning and grammar is unclear, so that is the broadest reasonable interpretation) and is capable accommodating the claimed materials. 
However, while Hwang is silent on a thermal management system (also being interpreted broadly – if there is a narrower interpretation under 112(f) that Applicant intends, Applicant should point out the intended structure), Bheda et al. (US 2016/0271880 A1, hereinafter Bheda) teaches in the Abstract that thermal management systems are known to prevent clogging of 3D printing modules, and thus it would have been obvious to person having ordinary skill prior the invention’s filing to incorporate a thermal management system in Hwang to prevent clogging of the 3D printing module.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743